Title: From James Madison to James Monroe, 6 April 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. April 6. 1795
I have written several letters of late in which I have been pretty full in my details and remarks. In one of them I acknowledged your letter to Mr. R of Decr. 18. and stated my reasons for not witholding it. I have since recd. the original of that letter sent by the way of Havre, together with the copies of it submitted to my discretion; which I have thought it most consistent with your intentions, not to forward at all. I have however rather come to that decision as the safer one, than under any particular impression that a contrary course would have been improper. This will go by Docr. Edwards, who furnishes a good opportunity for the Cypher inclosed, of the rect. of which I wish to be apprised as soon as possible. As the Docr. will not embark for some time, and more particularly as he will be possessed of every information I could give, I shall not enlarge at present. I am on the point of setting out for Virginia with my family, whence I shall write as occasions invite. You will recollect that the Post now passes by my door, and consequently your let⟨ters⟩ wherever they may arrive, will get quickly & safely to hand. With my best respects & regards to you both I am Dr. Sir Yr. friend & servt.
Js. Madison Jr
